Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00277-CV

                                           Shawna SILVAS,
                                              Appellant

                                                  v.
                                              Krystyne F
                                     Krystyne F. ALEKSANDER,
                                               Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-11352
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 11, 2014

DISMISSED FOR WANT OF PROSECUTION

           On April 22, 2014, the trial court clerk filed a notification of late record, stating that

appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by May 14, 2014, that either

(1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant failed

to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b)

(allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also TEX.
                                                                                     04-14-00277-CV


R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this

court). Appellant failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P. 37.3(b);

see also TEX. R. APP. P. 42.3(c).

                                                      PER CURIAM




                                                -2-